                          UNITED STATES DISTRICT CO URT
                         SO UTHERN DISTRICT O F FLORIDA
                          Case No.16-61774-CIV-W ILLIAM S

TEDRIC JAM EIL CHIN,

        Flll,intiff,
VS.

UNITED STATES O F AM ERICA,

        Defendant.
                           /

                                        ORDER

        THIS M ATTER is before the Coud on Magistrate Judge Lisette M .Reid's repod

and recommendation (the ''Report'') (DE 44) regarding Plaintiff's motion to vacate,
pursuantto 28 U.S.C.j 2255 (DE 27). Plaintifffiled objections to the Repod.(DE 51).
Upon an independent review of the Repod,the record,and applicable case Iaw ,it is

O RDERED AND ADJUDG ED as follows:

        1. The conclusionsinthe Report(DE 44)are AFFIRM ED AND ADOPTED.
        2. This action is DISM ISSED.

        3. AIIpending m otions are DENIED AS M OO T.

        4. The Clerk is directed to CLOSE this case foradm inistrative purposes.
        DONE AND O RDERED in Cham bers in M iam i, Florida,thir 7
                                                                ..        ay ofAugust,

2019.
                                                       !
                                               KATH LE N M .W ILLIA M S
                                               UNITED STATES DISTRICT JUDG E
                                                      !/
                                                      /
cc:Tedric JameilChin
03941-104
Jesup FCI
FederalCorrectionalInstitution
Inm ate Mail/parcels
2680 3O1 South
Jesup,GA 31599




                                 2
